Citation Nr: 1502504	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  08-07 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1953 to June 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and November 2008 rating decisions by the San Juan Department of Veterans Affairs (VA) Regional Office (RO).  

The case was previously before the Board in June 2014 when it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran had, at worst Level I hearing acuity in the right ear and Level XI hearing acuity in the left ear; the rating criteria contemplate the Veteran's hearing loss symptoms.  

2.  The Veteran's service-connected disabilities consist of the following: bilateral hearing loss, rated 10 percent.  

3.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).  


2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In a claim for increase, the VCAA requirement is notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  A July 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of the types of evidence necessary to establish a disability rating and effective date.  Regarding the claim for a TDIU rating, a July 2007 letter provided notice to the Veteran.  The letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of disability rating and effective date criteria.  A November 2014 supplemental statement of the case readjudicated the matters after additional development was completed.  The Veteran has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's post-service VA and private treatment records have been obtained, to include available records from the Social Security Administration (SSA).  In this regard, the Board notes that the RO secured available SSA records in August 2001.  More recently, in March 2008, the SSA responded that a search for records was unsuccessful and further efforts would be futile.  Hence, there are no outstanding SSA records.  The Veteran was also provided with VA examinations in August 2008, September 2009, and September 2014.  The Board finds that the examination reports, cumulatively, are adequate for evaluation purposes because the examiners conducted clinical evaluations, interviewed the Veteran and elicited his complaints, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

In light of the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

B. Legal Criteria, Factual Background, and Analysis

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The VA Schedule for Rating Disabilities (Rating Schedule) provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIa.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or greater.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment in each ear.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Veteran contends that his hearing loss is more severe than the 10 percent rating currently assigned and believes that a 100 percent rating should be assigned.  See, e.g., December 2008 Notice of Disagreement.  

Historically, a November 2002 rating decision granted service connection for left ear hearing loss, rated 0 percent, effective February 10, 1998.  A March 2003 granted an increased 10 percent rating, effective February 10, 1998 (based on clear and unmistakable error).  The instant claim for an increased rating was received in June 2008.  The November 2008 rating decision on appeal granted service connection for right ear hearing loss, and continued a 10 percent rating for the now service-connected bilateral hearing loss.  

A June 2008 audiogram from I. Orta, M.S.C.A., reported in the form of a graph-type audiogram, revealed puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

15
20
20
55
LEFT

100
110+
N/A
110+

As the audiogram was conveyed in straightforward graph form, the Board finds that it is able to interpret the findings.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (wherein the United States Court of Appeals for Veterans Claims (Court) stated that it does not have the power to interpret the results of a graphic-type audiogram, and further indicating the Board is empowered to make such factual findings in the first instance).  The average puretone thresholds were 28 decibels in the right ear.  Average puretone thresholds for the left ear could not be calculated as there was no puretone threshold provided at 3000 Hertz.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 0 percent (could not test (CNT)) in the left ear.  

On August 2008 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

5
5
15
40
LEFT

105
105
105
105

The average puretone thresholds were 16 decibels in the right ear and 105 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 0 percent in the left ear.  The Veteran reported increased difficulties communicating in noisy and crowded environments, and identifying the source of sounds.  The diagnosis was mild right ear sensorineural hearing loss, and profound left ear sensorineural hearing loss.  

On September 2009 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

10
15
20
50
LEFT

110
120
NR
NR

The average puretone thresholds were 24 decibels in the right ear and 110 decibels in the left ear (assuming that the puretone threshold at 3000 and 4000 Hertz were at least 105, as such is the maximum allowable in evaluating hearing impairment.  See 38 C.F.R. § 4.85, Table VIA).  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 0 percent (could not evaluate (CNE)) in the left ear.  It was noted that there was no significant hearing change observed since the last evaluation.  The diagnosis was mild-to-moderate right ear sensorineural hearing loss, and profound left ear sensorineural hearing loss.  

On September 2014 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

10
15
20
50
LEFT

105+
105+
105+
105+

The average puretone thresholds were 24 decibels in the right ear and 105+ decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 0 percent in the left ear.  The Veteran reported difficulty with hearing in conversations, the television, and the radio.  It was noted that the Veteran would have difficulty with understanding speech in the presence of background noise or noisy environments, and difficulty in localizing sound sources.  The Veteran tends to isolate himself from group conversations or gatherings.  The examiner noted the Veteran would function better in employments where background noise was minimal (e.g., desk jobs) as noisy environments would affect his communications.  The diagnosis was bilateral sensorineural hearing loss. 

In this case, the audiometric findings during the pendency of this appeal show that the Veteran is not warranted a rating in excess of 10 percent.  

Regarding the June 2008 private audiological evaluation, the Board notes that the there was no puretone threshold provided at 3000 Hertz.  In addition, it is not clear that the evaluation was conducted by a proper specialist (i.e., a state-licensed audiologist).  Hence, the Board finds the June 2008 private audiometry to be inadequate for rating purposes under 38 C.F.R. § 4.85(a), (d), warranting no probative value.  

Applying the results of the August 2008 examination to Table VI produces a finding that the Veteran had Level I hearing acuity in the right ear, and Level XI hearing acuity in the left ear, warranting a 10 percent rating.  Applying the results to Table VIa (as there is an exceptional pattern of hearing impairment in the left ear under § 4.86(a)) produces a finding that the Veteran had Level I hearing acuity in the right ear and Level XI hearing acuity in the left ear, warranting a 10 percent rating.  

Applying the results of the September 2009 examination to Table VI produces a finding that the Veteran had Level I hearing acuity in the right ear, and Level XI hearing acuity in the left ear, warranting a 10 percent rating.  Applying the results to Table VIa (as there is an exceptional pattern of hearing impairment in the left ear under § 4.86(a)) produces a finding that the Veteran had Level I hearing acuity in the right ear and Level XI hearing acuity in the left ear, warranting a 10 percent rating.  

Applying the results of the September 2014 examination to Table VI produces a finding that the Veteran had Level I hearing acuity in the right ear, and Level XI hearing acuity in the left ear, warranting a 10 percent rating.  Applying the results to Table VIa (as there is an exceptional pattern of hearing impairment in the left ear under § 4.86(a)) produces a finding that the Veteran had Level I hearing acuity in the right ear and Level XI hearing acuity in the left ear, warranting a 10 percent rating.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his bilateral hearing loss at any time during the appeal period.  As noted above, ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  On this basis, the Veteran is not entitled to a rating in excess of 10 percent as the preponderance of the evidence is against such a claim, and the benefit of the doubt doctrine does not apply.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss.  While the disability undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Board finds that his bilateral hearing loss does not interfere with his work beyond that contemplated by the currently assigned staged ratings.  The functional loss noted and self-reported by the Veteran, in essence, difficulty understanding speech in the presence of background noise, localizing sound sources, and difficulty communicating by telephone, such is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1.  

In making this determination, the Board is cognizant of the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the VA examiners discussed the impact of the Veteran's hearing loss on the ordinary conditions of daily life, as well as with employment, which has been considered.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's sole service-connected disability is bilateral hearing loss, rated 10 percent.  Thus, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  He is only entitled to consideration of TDIU benefits on an extraschedular basis.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321. 

The Veteran has reported that he last worked in 1993 as a driver.  The evidence shows that his educational background includes four years of high school, and that his post-service employment has mostly been as a driver (for 25 years), but that he has also worked as a carpenter.  See, e.g., October 1999 RO Hearing; March 1965 Dr. R. Mir treatment record.  

In a December 1993 SSA Disability Determination Program Supplemental Statement Medical Opinion, the Veteran reported back and right shoulder pain.  He also related he had left ear hearing loss but normal right ear hearing.  He denied any difficulty hearing normal conversations.  In a December 1993 SSA Disability Determination Program Supplemental Statement, it was found the Veteran had residual functional capacity for light or medium work, but was nonetheless disabled.  The SSA Disability Determination Form (SSA-831) lists the primary diagnosis as lumbar spondylotic disease, and the secondary disability as right shoulder spur.  

On August 2008, September 2009, and September 2014 VA audiological examinations, the Veteran reported difficulty with hearing conversations, especially in the presence of background noise, and difficulty in localizing sound sources.  At the October 1999 RO hearing, the Veteran testified that he had difficulty communicating by telephone.  The September 2014 examiner opined that the Veteran would function better in employments where background noise was minimal, as noisy environment would affect his communications.  

After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected bilateral hearing loss do not preclude his performance of substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Board finds significant that there is no medical opinion supporting the Veteran's argument that he can no longer work or that his service-connected bilateral hearing loss precludes substantially gainful employment.  In this regard, the Board is aware of the 1993 SSA decision that awarded the Veteran SSA disability benefits.  However, the Board notes that SSA determinations as to employability are not binding on VA as SSA subscribes to different statutory and regulatory criteria.  See Anderson v. Brown, 5 Vet. App. 347, 354 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  In addition, the 1993 SSA decision was, in part, based on his nonservice-connected back and right shoulder disabilities, limiting the probative value of the decision.  

The Board does not dispute the Veteran experiences occupational impairment due to his service-connected bilateral hearing loss.  However, the record reflects that such impairment has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning disability ratings.  See 38 C.F.R. § 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

As the preponderance of the evidence is against the TDIU claim, the benefit of the doubt doctrine is not for application in the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For these reasons, the Board finds the benefit sought on appeal must be denied.  








ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.  

Entitlement to TDIU is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


